Citation Nr: 0920070	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder, specifically chronic obstructive pulmonary disease 
(COPD).

2. Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran seeks service connection for COPD and a sinus 
disorder.  He alleges that both his respiratory and sinus 
disorders began during service. Because the National 
Personnel Records Center (NPRC) has reported that the 
Veteran's service medical records may have been destroyed by 
a 1973 fire at that facility, and the Veteran has not been 
advised of alternative sources of evidence to substantiate 
his claim, the appeal must be remanded.  See March 2006 
formal finding of unavailability of records; Dixon v. 
Derwinski, 3 Vet. App.  261 (1992);   

The only service treatment record contained in the Veteran's 
claims folder is a copy of his December 1955 separation 
medical examination clinical report.  It indicates that his 
"lungs and chest" were normal.  However, there is no copy 
of a medical examination questionnaire accompanying the 
clinical examination report.  contain no mention of treatment 
for either condition.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
heightened obligation to notify the claimant of what evidence 
would substantiate his claim, as well as to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365.  Where service treatment records 
are unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA 
regulations do not provide that service connection can only 
be shown through medical records, but rather allow for proof 
through lay evidence." Smith v. Derwinski, 2 Vet. App. 147, 
148 (1992). 

VA is obligated to advise the claimant of alternative forms 
of evidence that can be developed to substantiate the claim, 
including but not limited to "buddy certificates" and 
letters. Dixon, 3 Vet. App.  at 263-264; see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the 
Board to address VA's duty to "exercise greater diligence in 
assisting the Veteran with the development of evidence in 
support of his claim where medical records were lost while in 
VA custody." 

However, the presumed loss or destruction of Government 
records does not create an "adverse presumption" against 
the Government. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 218 
(2005); affirmed 455 F.3d 1346 (2006).	

In support of his claim, the Veteran has provided statements 
from his wife, a fellow Veteran, and his mother, all 
attesting to him having a sinus condition during and 
immediately following service.  However, he has not been 
advised in accordance with Dixon, and such additional 
evidence would include but is not limited to statements from 
physicians who have knowledge of the facts and circumstances 
of his service and any symptoms or diagnoses then occurring; 
any post-service medical records, employment records, 
prescriptions and other documentation indicating treatment 
for respiratory symptoms and diagnoses, etc. that would be 
authored by a competent source, demonstrating that the 
disorders were caused by some incident during one of the 
periods of qualifying military service.  




VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4).

The Veteran has not been afforded a current VA examination to 
specifically determine whether his COPD or sinus disorder are 
due to service, or to any other sources including but not 
limited to a documented history of tobacco use of three  
packs per day, ending in approximately 1993.  Thus, if 
warranted, the RO/AMC may direct the conduct of a VA medical 
examination under 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO will:

a. Advise the Veteran of 
alternative sources of information 
to reopen his claim, in accordance 
with the ruling in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

b.  Advise the Veteran and ask him 
to provide the names, addresses 
and approximate dates of treatment 
of any health care providers, 
including VA, who may possess 
additional records pertinent to 
his claims for service connection 
for COPD and a sinus disorder - 
dated since his discharge from 
active military service.  After 
obtaining any necessary 
authorization from the Veteran for 
the release of his private medical 
records, the AM/RO should obtain 
and associate with the file all 
records that are not currently on 
file.

If the AMC/RO is unsuccessful in 
obtaining any such records identified 
by the Veteran, it should inform the 
Veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

2. After the above directives have been 
completed, the AMC/RO should consider 
scheduling the Veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
Veteran has COPD or a sinus disorder 
due to service.  

3.  After all of the above has been 
completed, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for COPD and a sinus 
disorder taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action. If any of the benefits sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations. The Veteran and his 
representative should then be given an 
appropriate opportunity to respond.

Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.

The Veteran is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

However, the Veteran is also advised that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to fully 
cooperate with the efforts of the AMC/RO in the development 
of this claim.  If an examination is deemed necessary by the 
AMC/RO, it is the Veteran's responsibility to report for the 
examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


